UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

69 BLOOMINGDALE, LLC,
Plaintiff, Civil Action No. 2:20-CV-02613
(RPK) (SIL)
-against-

CORAL GRAPHICS, INC.; and F.C. PROPERTIES INC.,

Defendant.

 

AFFIRMATION OF SERVICE
KEVIN MALDONADO, affirms and declares under penalty of perjury that the
following is true and correct:
1. Iam the attomey of record for Plaintiff in the above-captioned matter. I have reviewed all
relevant documents in this case, and I am familiar with the facts and claims in this case.
2. Pursuant to the Order of Judge Rachel P. Kovner, dated July 30, 2021, I caused the
service of the Report and Recommendation of Magistrate Judge Steven I. Locke, dated
July 14, 2021, upon the Defendants by placing a copy of the Report and
Recommendation in the U.S. Postal Service outgoing first-class mail, addressed as
follows:
Coral Graphics, Inc.
820 Shames Drive
Westbury, New York 11590
F.C. Properties Inc.
c/o Frank Cappo
500 N. Broadway

Suite 103
Jericho, New York 11753
Dated: August 2, 2021
Windham, New York

hen 6 Mab

 

Kevin Maldonado, Esq.

Kevin Maldonado & Partners, LLC
P.O. Box 31

Windham, New York 12496

(518) 727-8149
